Petition for a re-hearing.
The counsel for the appellant most respectfully asks the Court to grant a re-hearing in these cases.
The first section of the statute referred to in the opinion, is to some extent ambiguous, it must be acknow*137lodged; but he humbly conceives, there is no ambiguity, or any thing left for inference, in regard to'the character of the bill upon which this kind of action is given.
The bill must be protested; not to give a right of action, but to give this action.
The Legislature has said, in express arid clear language, which conveys one distinct meaning, and not a cloudy, double, doubtful meaning, “ That it.shall be lawful for the holder of any protested' bill of exchánge to fill up the assignment, and file a joint or several petition, in any Circuit Court having jurisdiction, against the drawers, endorsers and acceptors; or a joint petition against any two or more, of the drawers and acceptors, if the b'ill be accepted.” Then follows the. fo.rm.
The form is not appropriate to the suit of the drawer against the acceptor; nor is it applicable tó the suit by the payee against the- acceptor; nor the payee-against the drawer. The section is ambiguous, because it does not indicate^ certainly, whether the new'mode of suit shall be only between those who are not original parties to the bill, or not. But it seems to the counsel, that its ambiguity is only in.this; and that,-to give it such a construction as would confine, the remedy to the action of the indorsee against the original parties, or, at any rate, to that of the payee against the.other parties, would give to every word in the first clause its plain meaning and effect, and do no violence to the form as set out.- This, he would infer, was the motive of the Legislature, for then, sureties on bills, and persons who had advanced money on them, would have that brisk remedy which they deserve.
The second section.of the act, in reference to promissory notes, points directly to this interpretation, shows the intention of the Legislature and removes the arhbiguity.
That the holder is “ to fill up the assignment” — and that the form says,-“ on which are the following-endorsements, by which the plaintiff hath become the ^proprietor thereof,” would seem tp exclude the idea of a suit by the drawer against the acceptor,.notwithstanding some ambiguous expressions, as the language could apply fairly *138and naturally in all instances, except in suits between the original parties to the bill.
But, whatever may be the proper construction of the statute in these - respects, the counsel respectfully contends, that the remedy cannot be given by the Court to any one but the holder of a protested bill, whether he be drawer, payee or indorser. These are no doubtful words.; there is no ambiguity'to be,met with, on this part of the subject. It is not made lawful for any holder of any and-every bill, to institute.'this action; more is required. The drawer is truly .the holder'of a bill, when it is in his hands, and belongs to him; and, unless the remedy were intended to be given only to sureties and persons' who had advanced money on bills, the counsel does not see that there could have been any reasonable motive for excluding the drawer from the new remedy, whether the bill were- protested or not, or whether it were to be deemed an -inland bill, or a foreign bill. But, if the Legislature had said, “foreign bill,” the Court -could not give the, remedy on a “domestic bill,” because there might be no sufficient imaginable, motive for excluding it. So, here, the Legislature has said, “ it shall ’be lawful-for the holder of a protested bill;” but the drawer in this instance,-.though a ‘holder,’ is not the holder of a ‘ protested bill;’ and it is not made lawful for him to sue. That it might well have been made lawful, has not made it lawful. The, Legislature might have made it lawful for the holder of any bill written in l’ed ink, to bring this suit; and none could see why the holder •of a bill written in black ink, should not have the same remedy; but he- would not therefore have the remedy.
Ml protested bills are. dishonored 'bills, but all dishonored bills'are not protested bilis, any more than a protested bill is, for that cause, a foreign bill, or an inland bill, ‘ Dishonored’ does not mean * protested;’ and therefore, it is respectfully urged thaf the Court is not- at liberty to adopt this word in place of the other, which the proper department of the government hasArsed.
The.Legislature may have had allusion to bills drawn in one State, payable in another State, and to bills *139drawn out of the United States, payable in the United States. Heretofore, the former class had not been adjudged to be foreign bills by this Court, and various decisions in reference to them, had obtained' in the different States — some holding them to be foreign bills, and others, inland bills, in distinction to domestic bills, upon which a protest was not deemed necessary, any more than on domestic bills, to maintain the action of assumpsit against any defaulting party. And the inference is not clear, and he thinks is not deducible at all, that the Legislature intended to give the action of petition on such bills as these in suit, in all instances where the action of assumpsit would lie.
[By the Chief Justice.]
A protest and notice are required in the first section, and these requirements are taken notice of in the sixth section giving the petition on domestic bills' &c. “ as authorized in cases of protested bills, except that the petition need not allege a protest and notice thereof, unless the protest and notice shall have been made.” This seems to fortify both positions taken on behalf of the appellant.

Henry Pirtle.

Response to the Petition.
May 7.
After, full consideration of the petition, our opinion is unchanged.
We still think that — when all the provisions of the act of 1837 are duly considered and harmonized — “ the holder of any protested bill of exchange” in the first section was intended to embrace the holders of all bills of exchange, whether foreign or domestic, which, in the substantial and popular sense had been protested; that is, which the drawee had refused to accept or the acceptor had refused to pay; and this deduction is, in our judgment, confirmed by a proviso in the sixth section which applies to the first as well as other sections, and which proviso is in these words: — “nor shall the statement of “ protest and notice in the petition, make it necessary to *140“ prove such protest and notice, when the law does not make u ii necessary, to charge the defendants
This clearly implies that a petition may be maintained on a bill never, in form, protested — whenever a protest is not necessary to give a right of action; and that, of course, it is not necessary to the maintenance of a petition, unless it be indispensable to the holder’s right of action.
Wherefore the petition for a re-hearing is overruled.